Name: Commission Regulation (EEC) No 344/89 of 10 February 1989 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 23 to 29 January 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2. 89 Official Journal of the European Communities No L 39/21 COMMISSION REGULATION (EEC) No 344/89 of 10 February 1989 fixing the amounts to be levied in the beef sector on products which left die United Kingdom during the week 23 to 29 January 1989 in the Annex to the said Regulation must be fixed each week by the Commission ; Whereas, accordingly, the amounts to be levied on products which left the United Kingdom during the week 23 to 29 January 1989 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom ('), as amended by Regulation (EEC) No 467/87 (2), Having regard to Commission Regulation (EEC) No 1695/86 of 30 May 1986 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom (3), as amended by Regulation (EEC) No 3988/87 (4), and in particular Article 7 ( 1 ) thereof, Whereas, under Article 3 of Regulation (EEC) No 1347/86, an amount equivalent to the amount of the vari ­ able slaughter premium granted in the United Kingdom is levied on meat and meat preparations from animals on which it has been paid, when they are consigned to other Member States or to non-member countries ; Whereas, under Article 7 ( 1 ) of Regulation (EEC) No 1695/86 the amounts to be charged on departure from the territory of the United Kingdom of the products listed HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 3 of amended Regulation (EEC) No 1347/86, the amounts to be levied on the products referred to in Article 7 ( 1 ) of Regulation (EEC) No 1695/86 which left the territory of the United Kingdom during the week 23 to 29 January 1989 shall be those set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 119, 8 . 5. 1986, p. 40. (2) OJ No L 48 , 17. 2. 1987, p. 1 . 0 OJ No L 146, 31 . 5. 1986, p. 56. 0 OJ No L 376, 31 . 12. 1987, p . 31 . No L 39/22 Official Journal of the European Communities 1L 2. 89 ANNEX to the Commission Regulation of 10 February 1989 fixing the amounts to be levied in the beef sector on products which left die United Kingdom during die week 23 to 29 January 1989 (ECU/100 kg net weight) CN code Amount 0201 10 10 26,26474 0201 10 90 26,26474 0201 20 21 26,26474 0201 20 29 26,26474 0201 20 31 21,01179 0201 20 39 21,01179 0201 20 51 31,51769 0201 20 59 31,51769 0201 20 90 21,01179 0201 30 00 35,98269 0202 10 00 26,26474 0202 20 10 26,26474 0202 20 30 21,01179 0202 20 50 31,51769 0202 20 90 21,01179 0202 30 10 35,98269 0202 30 50 35,98269 0202 30 90 35,98269 0206 10 95 35,98269 0206 29 91 35,98269 0210 20 10 21,01179 0210 20 90 29,94180 0210 90 41 29,94180 1602 50 10 0 29,94180 1602 50 10 (2) 21,01179 (') Containing 80 % or more by weight of beef meat. P) Other.